 Case 3:20-cr-00329-JLS Document 60 Filed 02/12/21 PageID.178 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                   Case No. 20cr0329-JLS
11                     Plaintiff,                AMENDED ORDER OF
                                                 CRIMINAL FORFEITURE
12         v.
13   ANGELO NIKOS STEVENS,
14                     Defendant.
15
16        On December 1, 2020, this Court entered its Preliminary Order of Criminal
17 Forfeiture, which condemned and forfeited to the United States all right, title and
18 interest of ANGELO NIKOS STEVENS (“Defendant”) in the following properties:
19        (1) computer images and printed images determined by law enforcement
          to depict minors engaging in sexually explicit conduct and
20
          (2) the items, equipment, computers, disks, and media seized by law
21        enforcement during the investigation of the offenses to which the
          defendant has pled guilty, including:
22
                1.    One SanDisk, Ultra USB 3.0
23
                2.    One Samsung Galaxy Note 9, Model #SM-N960U1, Serial
24                    Number RF8K91Y3T2A
25              3.    One SanDisk Ultra Plus 200 GB micro SD card, Serial
                      Number 8276DVHDY13Y
26
                4.    One USB
27
                5.    One USB
28
 Case 3:20-cr-00329-JLS Document 60 Filed 02/12/21 PageID.179 Page 2 of 3




 1                6.    One Memory Card
 2                7.    One Lexur 16 GB USB drive
 3                8.    One San Disk 32 GB SD card
 4                9.    One 1 TB hard drive
 5                10.   One Apple iPhone 6, IMEI 359304063580586.
 6         For thirty (30) consecutive days ending on January 7, 2021, the United States
 7 published on its forfeiture website, www.forfeiture.gov, notice of the Court’s Order
 8 and the United States’ intent to dispose of the properties in such manner as the
 9 Attorney General may direct, pursuant to 21 U.S.C. § 853(n) and Rule G(4) of the
10 Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,
11 and further notifying all third parties of their right to petition the Court within thirty
12 (30) days of the final publication for a hearing to adjudicate the validity of their
13 alleged legal interest in the properties.
14         There were no potential third parties known to the United States to have
15 alleged an interest in the forfeited properties; therefore, no one was provided with
16 direct notice of the forfeiture.
17         Thirty (30) days have passed following the final date of notice by publication,
18 and no third party has made a claim to or declared any interest in the forfeited
19 properties described above.
20         Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED
21 that, as a result of the failure of any third party to come forward or file a petition for
22 relief from forfeiture as provided by law, all right, title and interest of ANGELO
23 NIKOS STEVENS and any and all third parties in the following properties are
24 hereby condemned, forfeited and vested in the United States of America:
25         (1) computer images and printed images determined by law enforcement
           to depict minors engaging in sexually explicit conduct and
26
           (2) the items, equipment, computers, disks, and media seized by law
27         enforcement during the investigation of the offenses to which the
           defendant has pled guilty, including:
28
                                          -2-                             20cr0329
 Case 3:20-cr-00329-JLS Document 60 Filed 02/12/21 PageID.180 Page 3 of 3




 1                1.    One SanDisk, Ultra USB 3.0
 2                2.    One Samsung Galaxy Note 9, Model #SM-N960U1, Serial
                        Number RF8K91Y3T2A
 3
                  3.    One SanDisk Ultra Plus 200 GB micro SD card, Serial
 4                      Number 8276DVHDY13Y
 5                4.    One USB
 6                5.    One USB
 7                6.    One Memory Card
 8                7.    One Lexur 16 GB USB drive
 9                8.    One San Disk 32 GB SD card
10                9.    One 1 TB hard drive
11                10.   One Apple iPhone 6, IMEI 359304063580586;
12
13         IT IS FURTHER ORDERED that costs incurred by the United States
14 Marshals Service, Federal Bureau of Investigation and any other governmental
15 agencies which were incident to the seizure, custody and storage of the properties be
16 the first charge against the forfeited properties.
17         IT IS FURTHER ORDERED that the Federal Bureau of Investigation shall
18 dispose of the forfeited properties according to law.
19         IT IS SO ORDERED.
20 Dated: February 12, 2021
21
22
23
24
25
26
27
28
                                          -3-                         20cr0329
